DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,011,576 to Dinnage et al., hereinafter referred to as Dinnage, in view of US 2017/0263789 to Simpson, hereinafter referred to as Simpson.
In reference to claim 52, Dinnage and Simpson discloses the claimed invention.
Dinnage discloses a gas humidity regulating method comprising: 

b) absorbing water content into the first medium (ionic liquid) from the gas (process air stream 20) subjected to treatment while making a gas-liquid contact with the first medium on the gas- liquid contact part, see column 1 line 24- column 2 line 19; and 
c) discharging the treated gas from the outlet port (as described in claim 14); 
wherein: 
the first medium is a mixed solution of water and a solution comprising an ionic liquid (see column 2 lines 7-19), “the ionic liquid may be a solution containing the ionic liquid and a solvent or further compound, e.g. water”. See column 15 lines 29-31 where Dinnage discloses combining the following cations and anions to form the ionic liquid. Dinnage discloses one of the cations can be 1,3- dimethylimidazolium, see column 15 line 40. Dinnage further discloses in column 16 line 10 that the anion can be acetate (combining this cation and anion would result in the claimed composition of 1,3-dimethylimidazolium acetate). However, in the interest of compact prosecution, Dinnage does not explicitly disclose 1,3-dimethylimidazolium acetate).

Dinnage fails to disclose the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60-99 mass% ionic liquid. Dinnage does disclose that the desiccant has a water per mass of ionic liquid of about 10-50% water (see column 2 line 62- column 3 line 4 and column 19 line 64- column 20 line 16) which would mean 50 to 90% mass % of ionic liquid. Accordingly, Dinnage’s range overlaps Applicant’s range which has been held as sufficient to establish prima facie case of obviousness, see MPEP2144.05. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage such that the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60-99 mass% ionic liquid since 
Although not disclosed by Dinnage, the claimed recitation of “the first medium has a saturation vapor pressure of 1.9 kPa or less and a viscosity of 13 to 21 mPa-s at 35°C” appears to be a property inherent in the claimed ionic liquid composition at the claimed mass%. It appears that if the ionic liquid in the first medium had a concentration of 60-99 mass% ionic liquid, the claimed viscosity would inherently occur at the 35°C. Note that Applicant does not disclose any further method steps which need to be taken to achieve the desired pressure and viscosity and the claim does not require actually setting the temperature to any specific temperature. See also [0049-0050] of Applicant’s specification as originally disclosed which appears to support that as long as the ionic liquid has a concentration of 60-99% mass, such a composition would inherently have a viscosity of 13 to 21 mPa-s at 35°C. Accordingly, when utilizing the desiccant of Simpson/Dinnage as the claimed concentration (as modified supra) such a composition would inherently posses the property of having a saturation vapor pressure of 1.9 kPa or less and a viscosity of 13 to 21 mPa-s at 35°C and the claim is satisfied by the combination as described supra.
With respect to the claimed limitation of  “the absolute humidity of treated air is reduced to a target humidity of 13 g/kg or less when the first medium has a flow rate of 0.5 to 3 kg/m2s”, the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps  that must be performed and does not include steps that are not required to be performed because the condition precedent are not met, see MPEP2111.04(II). It is noted that the conditional step  of “when the first medium has a flow rate of .5-3kg/m2s may never occur. In particular, claim 52 does not positively recite the condition precedent of a flow rate of .5-3kg/m2s actually occurs or is 
In reference to claims 53-56, Dinnage and Simpson discloses the claimed invention.
Dinnage as modified supra fails to explicitly disclose the mixed solution has a concentration of 60-90 mass% ionic liquid, however, as above, applicant’s claimed range of 60-90 mass% ionic liquid is encompassed by the flowrate of 50-90% mass concentration as disclosed by Dinnage (see column 2 line 62- column 3 line 4 and column 19 line 64- column 20 line 16. Accordingly, Dinnage’s range encompasses Applicant’s slightly narrower claimed range which has been held as sufficient to establish prima facie case of obviousness, see MPEP2144.05. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage such that the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60-90 mass% ionic liquid since one skilled in the art would have expected them to have the same properties and a prima facie case of obviousness has been established due to Dinnage’s range entirely encompassing Applicant’s claimed range.

Although not disclosed by Dinnage, the claimed recitation of “the first medium has a saturation vapor pressure of 1.2 kPa or less, a viscosity of 14-16 mPa-s at 35°C” appears to be a property inherent in the claimed ionic liquid composition at the claimed mass%. It appears that if the ionic liquid in the first medium had a concentration of 60-90 mass% ionic liquid, the claimed viscosity would inherently occur at the 35°C. Note that Applicant does not disclose any further method steps which need to be taken to achieve 
 Dinnage fails to explicitly disclose the first medium has a flow rate of 0.5 to 1.0 kg/m2. S, however Dinnage does teach that the flow rate of the ionic liquid desiccant is a results effective variable in that it achieves a recognized result. See column 20 lines 2-17 where Dinnage teaches that the flow rate directly affects the amount of water absorbed into the desiccant. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage and select an optimum flow rate of the desiccant to be  0.5 to 1.0 kg/m2. S since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05 (II)(A).

Claims 57- 64 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,011,576 to Dinnage in view Simpson as applied to claim 52 as applied supra, and in further view of US 2,221,787 to Downs et al., hereinafter referred to as Downs.
In reference to claim 57, Dinnage, Simpson, and Downs discloses the claimed invention.
Dinnage discloses  the gas humidity regulator: 

b) the contact case includes the inlet port for feeding the gas subjected to treatment and the outlet port for discharging treated gas (as described in claim 14);
c) a sprinkling pipe (205 figure 2) is provided above the heat exchanging pipe (209) so as to spray the first medium onto the heat exchanging pipe; and
d) the second medium (water) is passed through the heat exchanging pipe (209).
Dinnage as modified fails to disclose the meandering pipe. Downs teaches that in the art of cooling and liquid phase drying apparatus that it is a known method to provide the dehumidifier such that an inlet (2) outlet (3) in a case (1) with a radiator (4) with cooling water circulated through tubes (6) disposed in the case (1) in a meandering manner, see figure 2 and page 2 column 2, lines 64-71. Downs further discloses on page 3 column 1 lines 1-27 that this arrangement of cooling coil results in an extended surface heat transfer apparatus that the hygroscopic solution are in optimum heat transfer with the tubes of the cooling surfaces. This is strong evidence that modifying Dinnage as claimed would produce predictable result (e.g. an extended surface heat transfer apparatus that the hygroscopic solution are in optimum heat transfer with the tubes of the cooling surfaces). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage by Downs such that the heat exchanging pipe was disposed in a meandering manner since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of an extended surface heat exchanger having hygroscopic solution that is in optimum heat transfer with the tubes of the cooling surfaces.
In reference to claim 58, Dinnage, Simpson, and Downs discloses the claimed invention.

a) a first connecting pipe (from bottom of 300 at 301) passes the dehumidified first medium between a gas- liquid contact case of the dehumidifier (300) and a sprinkling pipe of the humidifier (306, see figure 3);and
 b) a second connecting pipe (from bottom of 306 at 305) passes the humidified first medium between a gas- liquid contact case of the humidifier and a sprinkling pipe of the dehumidifier (300).
In reference to claims 59-60, Dinnage, Simpson, and Downs discloses the claimed invention.
Dinnage discloses the heat exchanging pipe and the fin are made of metals (aluminum), see column 19 lines 16-20 where the fins are disclosed as being constructed of aluminum and column 19 lines 23-30 where the cooling coils are disclosed as being constructed of aluminum.
In reference to claims 61-64, Dinnage, Simpson, and Downs discloses the claimed invention.
Dinnage as modified supra fails to explicitly disclose the mixed solution has a concentration of 60-90 mass% ionic liquid, however, as above, applicant’s claimed range of 60-90 mass% ionic liquid is encompassed by the flowrate of 50-90% mass concentration as disclosed by Dinnage (see column 2 line 62- column 3 line 4 and column 19 line 64- column 20 line 16. Accordingly, Dinnage’s range encompasses Applicant’s slightly narrower claimed range which has been held as sufficient to establish prima facie case of obviousness, see MPEP2144.05. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage such that the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60-90 mass% ionic liquid since one skilled in the art would have expected them to have the same properties and a prima facie case of obviousness has been established due to Dinnage’s range entirely encompassing Applicant’s claimed range.

 Dinnage fails to explicitly disclose the first medium has a flow rate of 0.5 to 1.0 kg/m2. S, however Dinnage does teach that the flow rate of the ionic liquid desiccant is a results effective variable in that it achieves a recognized result. See column 20 lines 2-17 where Dinnage teaches that the flow rate directly affects the amount of water absorbed into the desiccant. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage and select an optimum flow rate of the desiccant to be  0.5 to 1.0 kg/m2. S since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05 (II)(A).

Claims 52, 65, 67, and 69-71  are rejected under 35 U.S.C. 103 as being unpatentable over Dinnage in view of US 2016/0175766 to Zehnacker et al., hereinafter referred to as Zehnacker.
In reference to claims 52, 65, 67, Dinnage and Zehnacker discloses the claimed invention.
Dinnage discloses a gas humidity regulating method comprising: 
a) feeding gas (process air stream 208) subjected to treatment from an inlet port of a gas-liquid contact case (see column 3 lines 5-24 and column 19 lines 23-30 and claim 14) of a gas humidity regulator into the gas-liquid contact case while a first medium (ionic liquid), serving as a liquid desiccant (see column 3 lines 45-50 “ionic liquids may be a suitable medium to sorb specific gases”), is disposed on a gas-liquid contact part (201 figure 2) and a second medium (cooling water see column 18 lines 56-60) for temperature regulation is passed through a heat exchanging pipe (209, see figure 2), wherein the gas-liquid contact part (201) comprises the heat exchanging pipe (209) in the gas-liquid contact case and the gas-liquid contact case comprises the inlet port for feeding gas subjected to treatment and an outlet port for discharging treated gas (as described in claim 14); 
b) absorbing water content into the first medium (ionic liquid) from the gas (process air stream 20) subjected to treatment while making a gas-liquid contact with the first medium on the gas- liquid contact part, see column 1 line 24- column 2 line 19; and 
c) discharging the treated gas from the outlet port (as described in claim 14); 
wherein: 
the first medium is a mixed solution of water and a solution comprising an ionic liquid (see column 2 lines 7-19), “the ionic liquid may be a solution containing the ionic liquid and a solvent or further compound, e.g. water”. See column 15 lines 29-31 where Dinnage discloses combining the following cations and anions to form the ionic liquid. Dinnage discloses one of the cations can be 1-ethyl-3-methylimidazolium, see column 15 line 40. Dinnage further discloses in column 16 line 58 that the anion can be 
Zehnacker teaches that in the art of dehumidifying air, that ionic liquids like 1-ethyl-3-methyl imidazolium diethylphosphate are suitable as the ionic liquid of a desiccant [0019]. Here Zehneacker explicitly teaches that  1-ethyl-3-methylimidazolium diethylphosphate are known to be suitable for the intended purpose of a desiccant such that it is “particularly suited”, for dehumidifying air [0018-0019]. Dinnage specifically teaches using an ionic liquid for the purposes of absorbing moisture from the environment, see column 18 lines 6-19 and specifically lists the individual components of the claimed composition as suitable for the disclosed desiccant. This is strong evidence that using 1-ethyl-3-methyl imidazolium diethylphosphate as an ionic compound in a desiccant would be well within the level of ordinary skill and would produce nothing more than predictable results (i.e. remove moisture from a process air stream). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage by Zehnacker to select 1-ethyl-3-methyl imidazolium from the list of suitable cations (Dinnage column 15 line 40), and  diethylphosphate from the list of suitable anions (Dinnage column 16 line 58) and arrive at the claimed ionic liquid of 1-ethyl-3-methyl imidazolium diethylphosphate, since it has been held that the selection of a known material based on its suitability of its intended use supports a prima facie obvious determination.
Dinnage fails to disclose the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60-99 mass% ionic liquid. Dinnage does disclose that the desiccant has a water per mass of ionic liquid of about 10-50% water (see column 2 line 62- column 3 line 4 and column 19 line 64- column 20 line 16) which would mean 50 to 
Although not disclosed by Dinnage, the claimed recitation of “the first medium has a saturation vapor pressure of 1.9 kPa or less and a viscosity of 13 to 21 mPa-s at 35°C” appears to be a property inherent in the claimed ionic liquid composition at the claimed mass%. It appears that if the ionic liquid in the first medium had a concentration of 60-99 mass% ionic liquid, the claimed viscosity would inherently occur at the 35°C. Note that Applicant does not disclose any further method steps which need to be taken to achieve the desired pressure and viscosity and the claim does not require actually setting the temperature to any specific temperature. See also [0049-0050] of Applicant’s specification as originally disclosed which appears to support that as long as the ionic liquid has a concentration of 60-99% mass, such a composition would inherently have a viscosity of 13 to 21 mPa-s at 35°C. Accordingly, when utilizing the desiccant of Zehnacker/Dinnage as the claimed concentration (as modified supra) such a composition would inherently possess the property of having a saturation vapor pressure of 1.9 kPa or less and a viscosity of 13 to 21 mPa-s at 35°C and the claim is satisfied by the combination as described supra.
With respect to the claimed limitation of  “the absolute humidity of treated air is reduced to a target humidity of 13 g/kg or less when the first medium has a flow rate of 0.5 to 3 kg/m2s”, the broadest reasonable interpretation of a method claim having 2s may never occur. In particular, claim 52 does not positively recite the condition precedent of a flow rate of .5-3kg/m2s actually occurs or is ever required to occur within the broadest reasonable interpretation. Since the recited “when” conditions need not be satisfied to meet the claim the recited absolute humidity and flow rate need not be recited in the prior art to satisfy the claim. As such, the examiner need not present evidence establishing the obviousness of conditional “when” step of claim 52 because it is not required to be performed under the broadest reasonable interpretation.
In reference to claims 69-71, Dinnage and Zehnacker discloses the claimed invention.
Dinnage as modified supra fails to explicitly disclose the mixed solution has a concentration of 60-90 mass% ionic liquid, however, as above, applicant’s claimed range of 60-90 mass% ionic liquid is encompassed by the flowrate of 50-90% mass concentration as disclosed by Dinnage (see column 2 line 62- column 3 line 4 and column 19 line 64- column 20 line 16. Accordingly, Dinnage’s range encompasses Applicant’s slightly narrower claimed range which has been held as sufficient to establish prima facie case of obviousness, see MPEP2144.05. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage such that the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60-90 mass% ionic liquid since one skilled in the art would have expected them to have the same properties and a prima facie case of obviousness has been established due to Dinnage’s range entirely encompassing Applicant’s claimed range.

Claims 52 and 66  are rejected under 35 U.S.C. 103 as being unpatentable over Dinnage in view of Us 2007/0293707 to Wolfert et al., hereinafter referred to as Wolfert.
In reference to claims 52 and 66, Dinnage and Wolfert discloses the claimed invention.
Dinnage discloses a gas humidity regulating method comprising: 
a) feeding gas (process air stream 208) subjected to treatment from an inlet port of a gas-liquid contact case (see column 3 lines 5-24 and column 19 lines 23-30 and claim 14) of a gas humidity regulator into the gas-liquid contact case while a first medium (ionic liquid), serving as a liquid desiccant (see column 3 lines 45-50 “ionic liquids may be a suitable medium to sorb specific gases”), is disposed on a gas-liquid contact part (201 figure 2) and a second medium (cooling water see column 18 lines 56-60) for temperature regulation is passed through a heat exchanging pipe (209, see figure 2), wherein the gas-liquid contact part (201) comprises the heat exchanging pipe (209) in the gas-liquid contact case and the gas-liquid contact case comprises the inlet port for feeding gas subjected to treatment and an outlet port for discharging treated gas (as described in claim 14); 
b) absorbing water content into the first medium (ionic liquid) from the gas (process air stream 20) subjected to treatment while making a gas-liquid contact with the first medium on the gas- liquid contact part, see column 1 line 24- column 2 line 19; and 
c) discharging the treated gas from the outlet port (as described in claim 14); 
wherein: 
the first medium is a mixed solution of water and a solution comprising an ionic liquid (see column 2 lines 7-19), but fails to disclose the ionic liquid being 1,3- dimethylimidazolium methylsulfonate.
Wolfert teaches that in the art of scrubbing a process gas stream using an ionic fluid in a gas liquid contact apparatus [0023-0024] that ionic liquids like , 1,3- dimethylimidazolium methylsulfonate are suitable for absorbing [0028] and [0037] . This 
Dinnage fails to disclose the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60-99 mass% ionic liquid. Dinnage does disclose that the desiccant has a water per mass of ionic liquid of about 10-50% water (see column 2 line 62- column 3 line 4 and column 19 line 64- column 20 line 16) which would mean 50 to 90% mass % of ionic liquid. Accordingly, Dinnage’s range overlaps Applicant’s range which has been held as sufficient to establish prima facie case of obviousness, see MPEP2144.05. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage such that the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60-99 mass% ionic liquid since one skilled in the art would have expected them to have the same properties and a prima facie case of obviousness has been established due to Dinnage’s range overlapping Applicant’s claimed range. Further, see Irfan table 1 where 30 wt% TEG (which is 70% mass of the ionic liquid) produces exemplary results of having a lower viscosity and much more suitable for use in dehumidification of gas streams [0107]. This is further evidence that the mass % of the ionic liquid is not inventive as it was known that the proportion of ionic substance to its admixture affects viscosity.
Although not disclosed by Dinnage, the claimed recitation of “the first medium has a saturation vapor pressure of 1.9 kPa or less and a viscosity of 13 to 21 mPa-s at 
With respect to the claimed limitation of  “the absolute humidity of treated air is reduced to a target humidity of 13 g/kg or less when the first medium has a flow rate of 0.5 to 3 kg/m2s”, the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps  that must be performed and does not include steps that are not required to be performed because the condition precedent are not met, see MPEP2111.04(II). It is noted that the conditional step  of “when the first medium has a flow rate of .5-3kg/m2s may never occur. In particular, claim 52 does not positively recite the condition precedent of a flow rate of .5-3kg/m2s actually occurs or is ever required to occur within the broadest reasonable interpretation. Since the recited “when” conditions need not be satisfied to meet the claim the recited absolute humidity and flow rate need not be recited in the prior art to satisfy the claim. As such, the examiner need not present evidence establishing the obviousness of conditional “when” .

Claims 52 and 68  are rejected under 35 U.S.C. 103 as being unpatentable over Dinnage in view of US 2013/0219949 to Seiler et al., hereinafter referred to as Seiler.
In reference to claims 52 and 68, Dinnage and Seiler discloses the claimed invention.
Dinnage discloses a gas humidity regulating method comprising: 
a) feeding gas (process air stream 208) subjected to treatment from an inlet port of a gas-liquid contact case (see column 3 lines 5-24 and column 19 lines 23-30 and claim 14) of a gas humidity regulator into the gas-liquid contact case while a first medium (ionic liquid), serving as a liquid desiccant (see column 3 lines 45-50 “ionic liquids may be a suitable medium to sorb specific gases”), is disposed on a gas-liquid contact part (201 figure 2) and a second medium (cooling water see column 18 lines 56-60) for temperature regulation is passed through a heat exchanging pipe (209, see figure 2), wherein the gas-liquid contact part (201) comprises the heat exchanging pipe (209) in the gas-liquid contact case and the gas-liquid contact case comprises the inlet port for feeding gas subjected to treatment and an outlet port for discharging treated gas (as described in claim 14); 
b) absorbing water content into the first medium (ionic liquid) from the gas (process air stream 20) subjected to treatment while making a gas-liquid contact with the first medium on the gas- liquid contact part, see column 1 line 24- column 2 line 19; and 
c) discharging the treated gas from the outlet port (as described in claim 14); 
wherein: 
the first medium is a mixed solution of water and a solution comprising an ionic liquid (see column 2 lines 7-19), “the ionic liquid may be a solution containing the ionic liquid and a solvent or further compound, e.g. water”. See column 15 lines 29-31 where 
Seiler teaches that in the art of ionic liquid sorption mediums [0002], that ionic liquids like 1,3- dimethylimidazolium propionate [0040] are suitable as the ionic liquid of a water absorption medium. Dinnage specifically teaches using an ionic liquid for the purposes of absorbing moisture from the environment, see column 18 lines 6-19, and specifically lists the individual components of the claimed composition as suitable for the disclosed desiccant. This is strong evidence that using 1,3- dimethylimidazolium propionate as an ionic compound in a water absorption medium would be well within the level of ordinary skill and would produce nothing more than predictable results (i.e. remove water from a process air stream). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage by Irfan to select 1,3- dimethylimidazolium from the list of suitable cations (Dinnage column 15 line 40), and  propionate from the list of suitable anions (Dinnage column 17 line 57) and arrive at the claimed ionic liquid of 1,3- dimethylimidazolium propionate, since it has been held that the selection of a known material based on its suitability of its intended use supports a prima facie obvious determination.
Dinnage fails to disclose the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60-99 mass% ionic liquid. Dinnage does disclose that the desiccant has a water per mass of ionic liquid of about 10-50% water (see column 2 line 62- column 3 line 4 and column 19 line 64- column 20 line 16) which would mean 50 to 90% mass % of ionic liquid. Accordingly, Dinnage’s range overlaps Applicant’s range 
Although not disclosed by Dinnage, the claimed recitation of “the first medium has a saturation vapor pressure of 1.9 kPa or less and a viscosity of 13 to 21 mPa-s at 35°C” appears to be a property inherent in the claimed ionic liquid composition at the claimed mass%. It appears that if the ionic liquid in the first medium had a concentration of 60-99 mass% ionic liquid, the claimed viscosity would inherently occur at the 35°C. Note that Applicant does not disclose any further method steps which need to be taken to achieve the desired pressure and viscosity and the claim does not require actually setting the temperature to any specific temperature. See also [0049-0050] of Applicant’s specification as originally disclosed which appears to support that as long as the ionic liquid has a concentration of 60-99% mass, such a composition would inherently have a viscosity of 13 to 21 mPa-s at 35°C. Accordingly, when utilizing the desiccant of Seiler/Dinnage as the claimed concentration (as modified supra) such a composition would inherently possess the property of having a saturation vapor pressure of 1.9 kPa or less and a viscosity of 13 to 21 mPa-s at 35°C and the claim is satisfied by the combination as described supra.
2s may never occur. In particular, claim 52 does not positively recite the condition precedent of a flow rate of .5-3kg/m2s actually occurs or is ever required to occur within the broadest reasonable interpretation. Since the recited “when” conditions need not be satisfied to meet the claim the recited absolute humidity and flow rate need not be recited in the prior art to satisfy the claim. As such, the examiner need not present evidence establishing the obviousness of conditional “when” step of claim 52 because it is not required to be performed under the broadest reasonable interpretation.

Response to Arguments
Applicant's arguments filed February 20, 2020 have been fully considered but they are respectfully not found persuasive. 
On page 7 of Applicant’s response, Applicant alleges that the disclosed invention produces unexpected results and provides an affidavit from Xinming Wang (hereinafter referred to as Wang). In the affidavit, Wang points to the examples 1-7 illustrated in figure 4 to show the alleged unexpected results. Wang equates the ionic liquids of claim 52 to the examples 1-4. It is noted that the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP 716.02(d)(I). Claim 52 has a claimed range of 60-99% mass ionic liquid, and 1.9 kPa or less, and a flow rate of .5to 3 Kg/m2s for each of the claimed ionic liquids. However, the examples 1-4 of figure 4 have specific mass of 80% mass to 20% entire claimed range of the saturation vapor pressure for each ionic liquid. For example, there is no showing of 1,3-dimethylimidazolium acetate at a vapor pressure at the high end of the range (1.9 kPa), nor a showing of the results of 1,3-dimethylimidazolium methylsulfonate at 1 kPa. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, see MPEP 716.02(d)(II). Since Examples 1-4 do not compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range as the results are to a single point well within the claimed ranges. Accordingly, the examples 1-4 are not commensurate in scope with the claimed invention since the examples do not show that the results occur over the entire claimed range. Since there is no individual claim that is commensurate in scope with the examples 1-4, the examples 1-4 of figure 4 and referenced  are insufficient to rebut the prima facie obviousness determination.
The affidavit on page 2 concludes that the examples 1-4 display advantageous properties to other ionic liquids, and that the dehumidification of examples 1-4 are better than other ionic liquids. It is noted that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected, see MPEP 716.02. Examples 1-4 do not appear to show that the results were greater than expected as all of the ionic liquids (including 5 and 7 which Wang equates to the compositions disclosed by Dinnage) experience similar changes in absolute humidity over a variety of mass flow rates. Examples 1-4 of figure 4 appears to merely show that there are some differences between the disclosed ionic 
The affidavit of Wang continues on page 3 and allege that Dinnage nor any cited references provides an incentive to modify Dinnage as claimed. This is not found persuasive as the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, see MPEP 2144 (II). As such, even though there is no explicit incentive to combine in any of the cited reference, the rationale applied was reasoned from legal precedent (art recognized suitability for an intended purpose, see MPEP 2144.07) which is considered sufficient for establishing a prima facie obviousness determination.
The affidavit of Wang continues to suggest that Simpson is non-analogous art since Simpson deals with desiccant-based passive cooling of solar modules. This is respectfully not found persuasive. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different 
Similarly, Downs is considered analogous art. Downs is related to controlling temperature and humidity of air using a hygroscopic liquid flowing over a gas liquid contact apparatus, see column 1 lines 9-27 which is in the same field of endeavor as the claimed invention, see [0001] as described in Applicant’s specification under the heading “Technical Field”. Further Downs is reasonably pertinent to the problem faced by the inventor which was adequate heat transfer to the heat to the cooling fluid (see page 3, column 1 lines 24-27). See at least [0022] of Applicant’s originally filed specification where the meandering pipe is described as a heat exchanging pipe (implying heat transfer to the passing air stream). Accordingly, Downs meandering pipe is reasonably pertinent to the problem of efficient heat exchange in a gas liquid contact apparatus. Since Downs is both in the same field of endeavor as the claimed 
Additionally, it is noted that Dinnage explicitly teaches “though desiccation is referred to in various portions of the specification, the scope of this disclosure is not limited thereto. Desiccation is a common adsorption process and is used as an exemplary adsorption process throughout the specification. However, the concepts recited herein and directed to desiccation are equally applicable to adsorption processes for other multi-pole molecules, such as CO.sub.2, etc. Thus, throughout this specification "water vapor" or similar terms may be considered to encompass other multi-pole molecules”, see column 1 lines 41-50. This explicitly suggests that desiccant composition is applicable to many diverse fields of endeavor which provides strong evidence that Dinnage and Simpson and Downs are analogous art in absorbing a substance from a process gas. For at least these reasons, Wangs assertion that Simpson and Downs are not analogous art is unpersuasive and the rejections thereof are considered proper and remain.
Applicant’s arguments provided in the response are generally directed towards the same arguments made by Wang in the Affadavit. The response to these arguments are largely the same as the response supra and will not be addressed here in detail. To summarize: (1) Applicant’s arguments beginning on page 7 of the response that the claimed iconic liquids shows unexpected superior results are not found persuasive as addressed above since the claims are not commensurate with the scope of the results and the results only show that there are some differences between the chosen desiccant without showing that these results are truly unexpected. (2) Applicant’s arguments beginning on page 8 of the response that the cited reference do not suggest the advantage in selecting the ionic liquids claimed is not found persuasive as addressed above since even though there is no explicit incentive to combine in any of the cited reference, the rationale applied was reasoned from legal precedent (art recognized suitability for an intended purpose, see MPEP 2144.07) which is considered 
For at least the reasons stated supra, the rejection of claims 52-71 are considered proper and remain.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763